DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Applicant first argues that Kulesh fails to teach time-stamp circuitry coupled to a single one of a plurality of the single photon avalanche diodes (SPADs). This argument was not persuasive since in paragraph [0060], Kulesh discloses wherein “the timing circuit may be integrated in-pixel.”  Applicant also argues that Kulesh does not teach histogram circuitry that generates histograms based on signals from the single SPAD. This argument was also not persuasive since the histogram is generated based on the output of every SPAD detecting a photon, including the single one of the plurality of the SPADs [0045, 0051, 0058]. Note that the claim does not specify wherein the histogram is generated only based on an output of the single SPAD of the plurality of SPADs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulesh (US 20200233066 A1) in view of McLeod (US 20210190950 A1).
With regards to claim 1, Kulesh discloses a LIDAR system comprising: a plurality of single photon avalanche diodes; time-stamp circuitry coupled to a single one of the plurality of single photon avalanche diode 104 [0038; 0060]; histogram and peak detection circuitry coupled to the time-stamp circuitry [0047], wherein the histogram and peak detection circuitry is configured to perform cyclic histogramming on time-stamped signals generated by the single one of the plurality of single photon avalanche diodes and the time-stamp circuitry [0045, 0051]; and circuitry 228 coupled between the histogram and peak detection circuitry and the single one of the single photon avalanche diodes (Figs. 1 and 2). Kulesh does not explicitly teach wherein the circuitry coupled between the histogram and peak detection circuitry and the single photon avalanche diode comprises gating logic circuitry. In a similar field of endeavor, McLeod teaches a LIDAR system comprising gating logic circuitry 1016 [0090] for gating an output of SPADs [0007]. Substituting the circuitry taught by Kulesh with the gating logic circuitry taught by McLeod would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kulesh in view of McLeod and Wrede (US 20190317197 A1).
With regards to claim 2, Kulesh does not teach the claimed counter. However, Wrede teaches a LIDAR system and explains it was known to provide a plurality of delay flip-flops to ascertain a pulse width with low complexity [0013, 0038]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kulesh with the claimed counter.

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach a light detection and ranging device or method comprising: wherein the time-stamp circuitry is configured to define a first time period for the time-stamped signals and wherein the histogram and peak detection circuitry is configured to determine whether a peak of the time-stamped signals occurs in a first half of the first time period or in a second half of the second time period, in combination with the other claimed limitations.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884